I agree that the summary judgment granted by the trial court must be reversed, but only as to appellant Grace Bushnell. Summary judgment was journalized June 6, 1990. Grace Bushnell filed her notice of appeal July 3, 1990, within thirty days as required by App.R. 4(A). The same Appellate Rule also says, in part:
"* * * if a timely notice of appeal is filed by a party, any other party may file a notice of appeal within ten days of the date on which the first notice of appeal was filed. * * *"
The record reveals that Bill Ray Bushnell's notice of appeal was not filed until August 7, 1990, and therefore his appeal should be dismissed sua sponte as this court is without jurisdiction to entertain same.